UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2073


MICHAEL SNYDER,

                    Plaintiff - Appellant,

             v.

XAVIER BECERRA, in his official capacity as Secretary of the U.S. Department of
Health and Human Services,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-00511-TDC)


Submitted: September 7, 2021                                Decided: November 24, 2021


Before NIEMEYER and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICE OF DAVID A. BRANCH & ASSOCIATES, PLLC,
Washington, D.C., for Appellant. Jonathan F. Lenzner, Acting United States Attorney,
Alan C. Lazerow, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Snyder appeals the district court’s order granting summary judgment in

favor of the Secretary of the United States Department of Health and Human Services on

Snyder’s discrimination, harassment, and retaliation claims, brought pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17; and on his age

discrimination claim, brought pursuant to the Age Discrimination in Employment Act, 29

U.S.C. §§ 621 to 634.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Snyder v. Azar, No.

8:18-cv-00511-TDC (D. Md. filed Aug. 10, 2020 & entered Aug. 11, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2